                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 ANDRE COOLEY,

        Plaintiff,
                                                                     Case No. 1:18-cv-372
 v.
                                                                     HON. JANET T. NEFF
 FEDEX FREIGHT INC., et al.,

        Defendants.
 ____________________________/


                                            ORDER

       This is a civil action involving a pro se litigant. The matter was referred to the Magistrate

Judge (ECF No. 6).       On March 20, 2019, the Magistrate Judge issued a Report and

Recommendation, recommending that Plaintiff’s claims against Defendants Michael Ducker, Jeff

Greer, Nancy Harthun-Goard, Stuart Baxter, Jeff First, Matt Schans and Kevin Thacker be

dismissed for failure to timely effect service. The Report and Recommendation was duly served

on Plaintiff and Defendant FedEx Freight Inc., the only parties that have appeared. No objections

have been filed. See 28 U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 28) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Plaintiff’s claims against Defendants Michael Ducker,

Jeff Greer, Nancy Harthun-Goard, Stuart Baxter, Jeff First, Matt Schans and Kevin Thacker are

DISMISSED without prejudice for failure to timely effect service.



Dated: April 9, 2019                                          /s/ Janet T. Neff
                                                             JANET T. NEFF
                                                             United States District Judge
